[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]DECISION
Plaintiff's complaint seeks injunctive relief against defendant Jane Sherman from disposing of certain Jamestown real estate, an attachment in sufficient amount to satisfy John Sherman's debts to plaintiff, to set aside the transfer of certain real estate as fraudulent and to levy execution against John Sherman on the subject real estate Defendant John Sherman was served personally and Jane Sherman by leaving process at her Jamestown dwelling house. Jane Sherman has never answered the complaint. John Sherman, pro se, filed his answer and a motion for summary judgment. Plaintiff filed objection to the motion on grounds it failed to comply with requirements of R.C.P. 56.
The motion for summary judgment should be and it hereby is denied. Order to enter.